.Dissenting Opinion.
< Manning, J.
It js a settled principle.of criminal law that whereon© has been indicted for any offence, he may be convicted of one of less; magnitude, provided the offences be of the same generic class. ■ Whar-*. ton Cr. Law § 384, State vs. Ford, 30 Ann. 313. The question at issue here is, is the crime of which, the prisoner was convicted of. the same class as that with which he was charged?
■ In State vs. Pratt, 10 Ann. 192, it was held they were not, and it has. never been so held since until in the present case.
In State vs. Delaney, 28 Ann. 434, the accused was charged with as?, saulting and stabbing with a dangerous weapon with intent to commitmúrder, and was ‘ convicted of assault with a dangerous weapon and inflicting wounds less than mayhem. The conviction was held good,' and is in direct opposition to the ruling in Pratt’s case. The charges-in the two cases are identical, shooting in the ease being only replaced by stabbing in the other, and the same verdict was rendered. Pratt’s', ■case was not mentioned in the opinion, but a case is none the less overruled by a contrary , doctrine in a subsequent one because it is not said" •go in -terms. . . .....
*732, The point was not presented again until State vs. Jessie, 30 Ann. 1173, where it was examined quite independently of Delaney’s case, which was in its turn not alluded to, but Pratt’s was. mentioned, and the Court refused to follow it, and sanctioned the verdict upon the indictment, both of which are the same as in the ease at bar. That ruling was adhered to in State vs. Williams, 30 Ann. 1162, and in State vs. Tumblon, decided at Monroe and unreported.
' I think these later decisions correct, but since there is conflict of opinion it becomes necessary to penetrate the philosophy of these qriminal rules, and to ascertain the rationale of the principle which in criminal practice justifies a verdict of a minor offence under an indictment for a major. - .
, Such verdict was justified even at common law-with all its strictness of criminal pleading, and attempts were made to exclude the principle from any application to prosecutions for statutory offences, on the ground that each statutory-offence -was distinct in itself) but the courts did not hesitate to hold that where crimes were defined by statute in set words, a conviction of one of less magnitude was legal under a charge of a greater. .
The gist of the matter and the raison d'etre of the rule is, that while the law will not permit two offences of the same class to be included in the same count because it tends to confuse the prisoner in his defence, it does sanction a conviction of a less offence under a charge of a greater because the prisoner cannot be confused in his defence. And why? For the reason that the evidence which is admissible to support the crime charged is equally admissible to support the crime found. - There being a single act for which the prisoner is indicted, and the indictment charging it as constituting a grave crime, when the evidence .which has been properly admitted under the averments of the indictment does not sustain the charge as made, but does sustain another crime less grave, the conviction for this latter is legal.
And thus it appears to me incontrovertible that the true test in a question of this kind is—was the evidence, that is admissible under the charge as laid, pertinent to the inquiry of guilt for the eharge.as found* And that is what the books and the courts mean when they say the offences must be of the same generic class, because it is only when they-are so that evidence, admissible under one, can possibly support or be pertinent to the other, and that is wliat is meant by the expression that the one is necessarily included in the other. . .. . .
To illustrate: under an indictment for rape, a conviction of thrusting, with a dangerous weapon would not hold good, (.except .perhaps in a court of wags) but a conviction for an assault would be good-... In an *733indictment for burglary or robbery, a conviction of arson would-be bad, but one for theft would not. If evidence were offered to prove arson, it would be excluded because not admissible to prove burglary, but evidence offered-to prove burglary and admissible for that purpose, might not be- sufficient to prove burglary but could prove theft.
. Apply this test to the present case. The prisoner was charged with shooting with a dangerous weapon with intent to murder,. He was convicted of woupding with a -dangerous weapon less than mayhem. . Testimony that5 was admissible to prove shooting with a dangerous weapon with -intent to commit murder, if not sufficient to prove that the act done by the prisoner amounted to that offence, would unquestionably be pertinent to the other. The evidence necessary.to-sustain the two offences is the-same in kind. It differs only in-.degree.-' If evidence is offered1 to prove the shooting, and that it was with a dangerous weapon, and the intent was to murder, and it does prove the shooting, and that the weapon .was dangerous, -but does not prove, the murderous intent, what crime have you proved ? Assuredly the crime of wounding with a dangerous weapon, either mayhem, or less than mayhem, in this case the jury found less than mayhem. If one shoots with a weapon and hits, does he not wound ? If- he wounds less than mayhem is not that necessarily included in.the shooting with the danger-pus weapon with intent to murder? Shall it be argued that the intent, which constitutes the gravamen of the one offence, is fatally absent from the other ? The distinction between murder and manslaughter is in the malice prepense, the intent of the act. But who ever doubted that a conviction of manslaughter.-was-good under an indictment for piurder.
- It is not necessary, say the New York court, that the particular intent and circumstance characterizing a lower degree of crime shall be Stated, when the act for which the accused is indicted is of the same class as that for which he is convicted. Although the indictment contains averments constituting the offence of the highest degree of that species of crime, and omits to state the- intent of the lower crime, the conviction of the latter is good,. Keefe vs. People, 40 N. Y. 348; People vs. Thompson, Ibid. 1.
, ,The counsel for the defendant observe that the correct- doctrine is Stated in State vs. Stouderman, 6 Ann. 286, and so it is, but they can get from it.no countenance for -the position they have advanced. On the. contrary the three cases of Stouderman, Delaney, and Jessie are perfectly consistent and harmonious, and all three must be disregarded if effect be given to Pratt’s case., In Stouderman. the Court, conclude *734the reasoning, which the defendant’s brief characterizes as forcible and unanswerable thus:
“ This general proposition is true that offences, created by different statutes, cannot be included in one count. But when the crime prohibited by one statute is greater in degree and includes the crime punished by the other statute, the greater crime denounced in a single Count necessarily embraces the prosecution of the lesser crime, for-which therefore the accused may be convicted under the count.”
. The crime of which the défendant was convicted is included in the Crime with which he was charged, and therefore the prosecution of the greater necessarily embraces a prosecution for the less, because the evidence which was admissible to support the crime charged is pertiiient.to prove guilt of the crime of which he was convicted.
- I think the verdict was legal and the sentence should stand.
Bermudez, C. J. I concur with Mr. Justice Manning.